—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered August 13, 1998, convicting defendant upon his plea of guilty of the crime of promoting prison contraband in the first degree.
Defendant, a prison inmate, pleaded guilty to the crime of promoting prison contraband in the first degree based upon his admitted concealment on his person of a razor blade wrapped in electrical tape. Defendant was sentenced as a second felony offender to the minimum permissible prison term of 2 to 4 years, to be served consecutively to the sentence he already was serving. Defense counsel contends that there are no non-frivolous issues that can be raised on appeal and seeks to be relieved of her assignment as counsel for defendant. Upon review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.